DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In specification for being consistent with Fig. 4: “… LUT in …” … should be changed into --… LUT_in …--.
In specification for being consistent with Fig. 4: “… LUT out …” … should be changed into --… LUT_out …--.
In line 7 of [0033]: “… each subpixel 26 …” … should be changed into --… each subpixel 36 …--. 
In line 9 and line 13 of [0068]: “… Sig_RE (644) …” … should be changed into --… Sig_RE (544) …--. 
In line 13 of [0068] and line 6 of [0070]: “… LUT out (644) …” … should be changed into --… LUT_out (544) …--. 
In line 6 and line 8 in Publication (line 21 and line 23 of [0076] in specification of the application): “… (SIRE) …” … should be changed into --… (5IRE) …--. 
Appropriate correction is required.

Claim Objections
4.	Claim 12 is objected to because of the following informalities:  
In line 2 of claim 12: “… the method comprising: …” should be changed into --… the image processing method comprising: …--.
In line 3 of claim 12: “… a black-and-white conversion step of converting …” should be changed into --… in a black-and-white conversion step, converting …--.
In line 9 of claim 12: “… a gradation value conversion step of performing …” should be changed into --… in a gradation value conversion step, performing …--.
In line 19 of claim 12: “… a front image generation step of performing …” should be changed into --… in a front image generation step, performing …--.
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the black-and-white conversion unit,” “a/the gradation value conversion unit,” “a/the front image generation unit,” and “a light amount correction unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim elements “a/the black-and-white conversion unit” and “a/the front image 
generation unit” in claims 1-11 are limitations that invokes 35 U.S.C. 112 (f). However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function. The limitations are interpreted as corresponding to [0038]-[0052] (Figs. 4-5) of the specification. However, one of the disclosed embodiments does not provide the structure necessary such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112 (f); or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 5, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Erinjippurath (U.S. Pub. No. 2014/0049734 A1) in view of Ikeno (U.S. Pub. No. US 2008/0088649 A1).

As to claim 1, Erinjippurath (Figs. 4C and 5) teaches an image processing device (a controller (an electronic device) for a dual LCD panel display; Fig. 4C) comprising: 
-	a black-and-white conversion unit (an achromatic panel control 472, sub-pixel interpolation and reg. 476, and a bilateral filtering 478) that converts a color image signal (a sequence of input values {RinGintBin}) into a black-and-white image signal (a sequence of sets of achromatic panel drive values {P1,P2,P3}) by using a predetermined coefficient (e.g., a coefficient from sub-pixel interpolation in 476), the color image signal (the sequence of input values {RinGintBin}) being a signal for a display panel (a color LCD panel; Fig. 5) in which a display image is generated by light (light of edge LED array; Fig. 5) passing through a rear liquid crystal cell (cell of the achromatic LCD panel) and a front liquid crystal cell (cell of the color LCD panel) (Figs. 4C and 5); and 
-	a front image generation unit (an LCD color correction 474) that performs arithmetic processing by using the rear image signal (the sequence of sets of achromatic panel drive values {P1,P2,P3}) on the color image signal (the sequence of input values {RinGintBin}) to generate a front image signal (color LCD panel drive values {RoutGoutBout}) serving as the color image signal for the front liquid crystal cell (the cell of the color LCD panel) (Figs. 4C and 5).
Erinjippurath does not expressly teach a gradation value conversion unit that performs gradation value conversion so that the black-and-white  signal obtained in the black-and-white conversion unit serves as a signal for performing gradation expression in a gradation region set as a gradation range in which a color gamut greatly changes in a case where the front liquid crystal cell is driven by the color image signal, and generates a rear image signal serving as the black-and-white image signal for the rear liquid crystal cell.
	Ikeno (Figs. 1-5) teaches 
-	a gradation value conversion unit (a monochrome-image generation section 501) that performs gradation value conversion so that the black-and-white image signal obtained in the black-and-white conversion unit serves as a signal for performing gradation expression in a gradation region set as a gradation range in which a color gamut greatly changes in a case where the front liquid crystal cell is driven by the color image signal, and generates a rear image signal serving as the black-and-white image signal for the rear liquid crystal cell (the monochrome-image generation section 501, after conversion into the monochrome image, maintains the transmission factor of a pixel having a gray-scale level lower than the specific gray-scale level at the transmission factor of the original color image; [0063], lines 1-7; if the gray-scale level of the monochrome-converted signal is lower that the threshold, the gray-scale level is reassigned between the maximum value corresponding to the full transmission state and the minimum value corresponding to the full-closed state; [0063], lines 12-17) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a conversion processing for a low gray-scale level as taught by Ikeno in a dual panel display of Erinjippurath because the conversion processing for the low gray-scale level improves image quality of the dual panel display.

As to claim 5, Ikeno teaches 
-	wherein the gradation value conversion unit performs gradation value conversion by using a lookup table in which an output value is stored for an input value (a look-up table tabulating input signals and corresponding output signals may be used in the monochrome-image generation section 501; [0074], lines 5-8) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a conversion processing for a low gray-scale level as taught by Ikeno in a dual panel display of Erinjippurath because the conversion processing for the low gray-scale level improves image quality of the dual panel display.

As to claim 8, Erinjippurath teaches 
-	wherein the front image generation unit (the LCD color correction 474) generates the front image signal (the color LCD panel drive values {RoutGoutBout}) by dividing the color image signal (the sequence of input values {RinGintBin}) by the rear image signal (the sequence of sets of achromatic panel drive values {P1,P2,P3}) (Fig. 4C).

	As to claim 10, this claim differs claim 1 in that claim 1 is an image processing device claim whereas claim 10 is a display apparatus claim.  Thus, claim 10 is analyzed as previously discussed with respect to claim 1.

As to claim 11, Erinjippurath teaches 
-	wherein the display panel (the dual LCD panel display; Fig. 5) includes a light source unit (an Edge-lit LEDs with waveguide 701), the rear liquid crystal cell (the cell of the achromatic LCD panel 714), a diffusion layer (a Holographic midstream diffuser 718), and the front liquid crystal cell (the cell of the color LCD panel 722) arranged in this order (Fig. 5).

	As to claim 12, this claim differs claim 1 in that claim 1 is an image processing device claim whereas claim 12 is an image processing method claim thereof.  Thus, claim 12 is analyzed as previously discussed with respect to claim 1. 

Allowable Subject Matter
12.		Claims 2-4, 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Erinjippurath and Ikeno, either individually or in combination, does not teach a limitation “wherein the black-and-white conversion unit converts the color image signal into the black-and-white image signal by performing calculation using a coefficient calculated by using a lower limit value of a gradation value set for each color included in the color image signal” of claim 2, a limitation “wherein: the lower limit value of the gradation value of each color included in the color image signal and a target input gradation of the gradation value of the color image signal are set; and the lookup table is set so that, when the color image signal having the target input gradation of a single color is input, the front image signal becomes the lower limit value of the single color” of claim 6, and a limitation “a light amount correction unit that multiplies the rear image signal by a correction coefficient corresponding to a light amount component incident on the front liquid crystal cell, wherein the front image generation unit generates the front image signal by dividing the color image signal by the rear image signal multiplied by the correction coefficient in the light amount correction unit” of claim 9 in combination with the base claim and any intervening claim.  

Conclusion
13.		The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakai (U.S. Pub. No. US 2009/0147186 A1) is cited to teach reduction of  moire pattern occurrences which markedly increase when two liquid crystal panels are stacked, so as to realize a liquid crystal display with high display quality.
Kimura (U.S. Patent No. US 8,482,499 B2) is cited to teach a liquid crystal display device, a liquid crystal display control device, an electronic device, and a liquid crystal display method, which can improve the contrast ratio.

Inquiries
14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691